





EXHIBIT 10.36




WEBSITE ASSET PURCHASE AGREEMENT







This Website Asset Purchase Agreement (the "Agreement ") is made effective on
this 1st day of June, 2015, by and between Christopher Fisher, Certified
Wolfhunter.com, Facebook.com/SurviveTheStreet with its legal address being 285
Stoney Trail, Maylene, AL 35114 (the "Seller"), and Bright Mountain, LLC , a
Florida limited liability company at 6400 Congress Avenue, Boca Raton, FL 33487
(the "Buyer ").




1.

WEBSITE PURCHASE




Subject to the terms and conditions contained in this Agreement the Seller
hereby sells and transfers to the Buyer any and all of Seller's rights, title
and interest in and to the Website and Internet Domain Name,
CertifiedWolfhunter.com and all of its respective contents (the "Website "), and
any other rights associated with the Website, including, without limitation, any
intellectual property rights including both US Wolfhunter Trademarks serial
numbers 86124770 and 86063035, and associated respective registration numbers
4517881 and 4517698 for Marks Registered April 22, 2014 and all related domain
names, logos email lists, passwords , usernames and trade names; and all of the
related social media accounts including but not limited to, Instagram , Twitter
, Facebook.com/SurviveTheStreets, Instagram, and Pinterest at closing and
associated other rights are more specifically and particularly identified on
Exhibit "A" hereto.




2.

PAYMENT 'TERMS




In consideration for the sale of the Website as defined in paragraph 1 above,
the Buyer agrees to pay the Seller the amount of Fifty Thousand Dollars (US
$50,000.00) at the June 1, 2015 closing.  




3.

SELLER'S OBLIGATIONS




Seller agrees to facilitate and expedite transfer of the Website and all of its
respective contents as defined above at closing. Further, seller will make
himself available for up to one hour per week during a 60 day transition period
to answer any questions about the purchased assets.




4.

REPRESENTATIONS AND WARRANTIES BY THE SELLER




a)

The Seller has all necessary right, power and authorization to sign and perform
all the obligations under this Agreement.




b)

The Seller has the exclusive ownership of the Website and there are no current
disputes or threat of disputes with any third party over the proprietary rights
to the Website or any of the Website content.





--------------------------------------------------------------------------------










c)

The execution and performance of this Agreement by the Seller will not
constitute or result in a violation of any material agreement to which the
Seller is a party.




5.

INDEMNITY




The Seller shall indemnify and hold harmless the Buyer against all damages,
losses or liabilities, which may arise with respect to the Website, its use,
operation or content, to the extent such damage, loss or liability was caused by
the wrongful conduct of Seller prior to the effective date of this Agreement.
  Such duty to indemnify on the part of the Seller shall terminate as of
December 31, 2015.




6.

ADDITIONAL DOCUMENTS




Seller agrees to cooperate with Purchaser and take any and all actions necessary
to transfer and perfect the ownership of the Website Registration and Hosting
from Seller to Buyer, including providing all necessary passwords and usernames
on the closing date and thereafter. While Seller and Buyer acknowledge that this
is an Asset Purchase Agreement, Seller understands that Buyer is a public
company and falls under SEC guidelines and requirements and may need historic
accounting and financial records. Should Buyer require accounting and financial
records for audit purposes from Seller at a future time, Seller agrees to
facilitate and deliver to Buyer timely, upon written request any and all
necessary historical financial records without limitation.




7.

NON COMPETE




Seller agrees not to compete with Bright Mountain, LLC with any website similar
to CertifiedWolfhunter.com for a period of five years.







8.

NOTICE




All notices required or permitted under this Agreement shall be deemed delivered
when delivered in person or by certified mail, return receipt requested, with
copy sent via  e­ mail, postage prepaid, addressed to the appropriate party at
the address shown for  that party at the beginning of this Agreement. The
parties hereto may change their addresses by giving written notice of the change
in the manner described in this paragraph. Any party hereto may acknowledge
receipt of a document or other information by email and expressly waive their
right to notice of that document or other information by mail in said email
communication.








--------------------------------------------------------------------------------










9.

ENTIRE AGREEMENT AND MODIFICATION




This Agreement constitutes the entire agreement between the parties. No
modification or amendment of this Agreement shall be effective unless in writing
and signed by both parties. This Agreement replaces any and all prior agreements
between the parties.




10.

INVALIDITY OR SEVERABILITY




If there is any conflict between any provision of this Agreement and any law,
regulation or decree affecting this Agreement, the provision of this Agreement
so affected shall be regarded as null and void and shall, where practicable, be
curtailed and limited to the extent necessary to bring it within the
requirements of such law, regulation or decree but otherwise it shall not render
null and void other provisions of this Agreement.




12.

GOVERNING LAW




This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.




Signed this 1st day of June, 2015.




Seller:

Christopher Fisher




Signature:  /s/ Christopher Fisher




Buyer: Bright Mountain. LLC




By:  W. Kip Speyer: President




Signature:  /s/ W. Kip Speyer








--------------------------------------------------------------------------------










Exhibit "A" Website and Associated Rights
















·

Domain names:  http://www.certifiedwolfhunter.com




·

Facebook:  http://www.facebook.com/SurviveTheStreet




·

Trademarks:   US Wolfhunter Trademarks serial numbers 86124770 and 86063035, and
associated respective registration numbers 4517881 and 4517697 for Trademarks
Registered April 22, 2014



















































